Citation Nr: 0728635	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  05-24 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2004 and April 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in No. Little Rock, Arkansas, which denied 
entitlement to the benefits currently sought on appeal.


FINDINGS OF FACT

1.  The VA audiology examination in June 2006 produced 
unreliable results due to poor inter-test and test-retest 
reliability.

2.  The veteran has not notified the RO of his willingness to 
undergo further VA audiological testing and has not submitted 
any medical evidence documenting the severity of his 
bilateral hearing loss disability. 

3.  The history provided pertaining to tinnitus has been 
inconsistent and any current tinnitus cannot be etiologically 
linked to the veteran's service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.85, 
4.86, 4.87, Diagnostic Code 6100 (2006).

2.  The veteran's tinnitus was not incurred or aggravated in 
his active duty service.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in October 2003 and January 2004, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006).  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate the claims for an 
increased rating and service connection; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  In June 
2005, the veteran also was notified to submit any evidence in 
his possession that pertained to the claims.  Although this 
notice came after his initial denial, the AOJ readjudicated 
both claims based on all the evidence in July 2005, without 
taint from prior adjudications.  Therefore, there is no 
prejudice to the veteran, and he was able to participate 
effectively in the processing of his claims.

Because an increased rating and service connection are both 
denied, any question as to the appropriate initial disability 
rating or effective date of an increase or a grant of service 
connection is moot, and there can be no failure to notify 
prejudice to the veteran.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  The veteran's claims folder has been lost.  The 
Court has held that in cases where records once in the hands 
of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit of the doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's 
analysis of the claim has been undertaken with this 
heightened duty in mind.

The veteran was scheduled for a VA audio examination, which 
he underwent in June 2006.  Because of the inconsistencies in 
his results, the exam was not adequate for rating purposes.  
The AOJ notified the veteran of the inadequacy of the exam, 
and asked that he contact the AOJ if he wished to undergo 
additional examination.  The veteran did not indicate his 
willingness to do so.  Nor has he reported any sources of 
treatment for his audio disabilities.  Despite the higher 
duty, "[i]f a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  VA has satisfied its duties to inform and assist 
the veteran.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

Relevant case law provides that the assignment of disability 
ratings for hearing impairment is to be derived by the 
mechanical application of the ratings schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The veteran's service-connected hearing loss carries a 
noncompensable rating.  In connection with his claim, the 
veteran underwent a VA audiological evaluation in June 2006.  
The exam was considered to be unacceptable for rating 
purposes due to poor inter-test and test-retest reliability.  
In the July 2006 supplemental statement of the case, the AOJ 
advised the veteran to contact their office should he be 
willing to undergo further audiometric examination so that 
reliable results could be obtained.  The veteran has not 
arranged for this additional testing.  Further, he has not 
submitted any private medical evidence indicating the level 
of severity of his hearing loss.  Consequently, there is no 
medical evidence in the record pertaining to an increase in 
severity of the veteran's bilateral hearing loss disability.  
Without such evidence, there is no basis on which to grant a 
compensable rating.  The preponderance of the evidence is 
found to be against the veteran's claim; therefore, the 
benefit of the doubt provision does not apply.  A higher 
rating is not warranted.

Service Connection

The veteran seeks service connection for tinnitus, which he 
now contends has occurred since service.  In order to 
establish service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. 
§ 3.303 (2006); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The record contains a VA exam dated in November 2003 during 
which the veteran reported experiencing "tinnitus" for an 
unspecified period of time.  He described the tinnitus, 
however, as an "intermittent popping" in both ears, 
occurring once or twice a week.  A diagnosis of tinnitus was 
not made at that time.  The veteran's VA outpatient clinical 
records, dated from May 2003 to March 2005 and including 
numerous audiology consultations, are negative for complaints 
or diagnosis of tinnitus.    

In the veteran's June 2006 VA examination, the veteran 
reported a fifty-year history of tinnitus.  Based on the exam 
and a review of the electronic record, the examiner noted 
that the veteran's report was inconsistent with his denial of 
tinnitus in a December 2002 audiology examination and the 
absence of complaints in the outpatient clinical records.  
Based on the contradicting historical information regarding 
the onset, frequency, and duration of the veteran's tinnitus, 
the examiner was unable to provide an opinion regarding the 
etiology of the veteran's tinnitus without resorting to 
speculation.  

This June 2006 opinion, indicating that no connection could 
be made without resort to speculation, was based on the 
information of record and provided a rational basis for the 
conclusion.  No other etiological opinion is of record.  
Absent evidence to the contrary, the Board is not in a 
position to further question this opinion.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the 
preponderance of the evidence is found to be against the 
veteran's claim; therefore, the benefit of the doubt 
provision does not apply.  Service connection is not 
warranted.


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.

Entitlement to service connection for tinnitus is denied.



______________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


